NO. 12-10-00095-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
KENNITH W. LORENTZ,
APPELLANT                                       '   APPEAL FROM THE 159TH

V.                                              '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                             '   ANGELINA COUNTY, TEXAS
APPELLEE

                              MEMORANDUM OPINION
       Appellant, Kennith W. Lorentz, attempts to appeal from an order denying his
motion for a copy of the reporter’s record in trial court cause number CR-24,878.
Sentence was imposed in that cause on January 18, 2006, and this court affirmed the
conviction on July 31, 2006. See Lorentz v. State, No. 12-06-00037-CR, 2006 WL
2106803, at *1 (Tex. App.–Tyler July 31, 2006, pet. ref’d) (mem. op., not designated for
publication).
       As a general rule, an appeal in a criminal case may be taken only from a judgment
of conviction. See Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447
(Tex. Crim. App. 1961). However, there are certain narrow exceptions. Wright v. State,
969 S.W.2d 588, 589 (Tex. App.-Dallas 1998, no pet.) (listing exceptions). The order
Appellant complains of is not a judgment of conviction nor does it fall within any
exception to the general rule. Therefore, we have no jurisdiction over the appeal.
       On April 6, 2010, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and therefore does
not show the jurisdiction of this court. See TEX. R. APP. P. 37.1. Appellant was further
notified that the appeal would be dismissed unless the information was amended on or
before April 16, 2010 to show the jurisdiction of this court. See TEX. R. APP. P. 44 .3.
This deadline has now passed, and Appellant has not shown the jurisdiction of this court.
Accordingly, the appeal is dismissed for want of jurisdiction.

                                                                 SAM GRIFFITH
                                                                    Justice


Opinion delivered April 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)